Citation Nr: 1200571	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1951 to July 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2009, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In March 2010 and January 2011, the case was remanded for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The January 2011 Board remand stated that "[a]dditional evidence pertaining to the Veteran's hearing loss consisting of a September 13 2010 private audiological report was added to the claims folder in January 2011 (subsequent to the issuance of the November 2010 Supplemental Statement of the Case (SSOC)), and was not reviewed by the RO in conjunction with the issue on appeal.  RO consideration of the additional evidence was not waived.  Accordingly, the RO must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2010)."  [Notably, the Veteran also had a VA audiological examination on September 16, 2010.]  The remand also noted that the September 13, 2010 (private) audiological evaluation report is in chart form and the findings were not converted to numerical data.  It was requested that the findings be reviewed by a medical professional (and converted to numerical values).  Finally, the January 2011 Board remand noted that the September 13, 2010 (private) audiological report notes "slight decrease in hearing since last audio 7/2009" and that the July 2009 audiological evaluation report was not associated with the claims file.  The RO was instructed to secure the July 2009 audiological evaluation report.  The RO was also instructed to secure the report of a VA hearing test which the Veteran reported (earlier in December 2010) was scheduled for December 29, 2010.  In February 2011, the RO obtained a December 21, 2010 audiology note; however, a copy of the December 29, 2010 hearing test report was not secured.

The Veteran was scheduled for another VA audiological evaluation; however, such evaluation was not conducted.  A February 2011 communication from the Veteran's wife indicates that he would be unable to attend the appointment because he was out of town.  An April 2011 communication from his wife states that he missed the appointment because he did not received the letter advising him of the examination.  Instead, the RO obtained an addendum report in April 2011; however, this addendum does not reflect review of the September 13, 2010 (private) audiological evaluation report (and did not encompass conversion of the September 13, 2010 private chart from audiometry to numerical values).  The April 2011 addendum is non responsive to the January 2011 Board remand request.  In addition, the July 2009 audiological report cited in the September 13, 2010 private audiological report has not been obtained, and the November 2011 supplemental statement of the case (SSOC) does not reflect consideration of the September 2010 (private) audiological evaluation report.  [Notably, review of the November 2011 SSOC suggests that the RO misinterpreted the January 2011 Board remand as requesting review of the September 16, 2010 VA audiological evaluation findings rather than the September 2010 (private) audiological chart submitted by the Veteran in December 2010 (and associated with the record in January 2011).]

Because action ordered in the Board's January 2011 Remand was not completed, this matter must be remanded, once again for completion of the development (and readjudication).  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  It is also well-settled that when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, this matter must be remanded again for the development previously sought.  

Finally, an October 24, 2011 letter from the Veteran states that he had undergone an audiology evaluation at Edward Hines Hospital (a VA medical facility) earlier the same day and his hearing has become worse.  As the report of such evaluation is pertinent evidence in this matter, and since it is constructively of record, it must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2011).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all sources of treatment or evaluation he has received for hearing loss since 2008 and to provide any releases necessary for VA to secure any private records of such treatment or evaluation (to specifically include the July 2009 audiological evaluation report mentioned in the September 13, 2010 private audiological evaluation report).  The RO should secure for the record copies of complete pertinent clinical records from all sources identified (to specifically include complete records of the December 29, 2010 and October 24, 2011 VA evaluations). 

2.  The RO should then arrange for an audiologist to review the report of the September 13, 2010 private audiogram (submitted by the Veteran in December 2010), convert that chart to numerical values, and comment regarding the significance of the findings. 

3.  If any additional evidence received shows or suggests a worsening of the Veteran's hearing acuity since the September 16, 2010 VA audiological evaluation and the additional records do not include an evaluation adequate for rating purposes, the RO should arrange for another audiological evaluation of the Veteran (with audiometric studies) to ascertain the current severity of his hearing loss/resolve any inconsistency.  The report of examination should include comment on the nature and severity of any occupational and everyday activity functional impairment that would be expected given the level of hearing loss shown.  The examiner must explain the rationale for all opinions. 

4.  The RO should then re-adjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

